71 A.2d 59 (1950)
PILLGRENE
v.
JAMES J. PAULMAN, Inc.
Superior Court of Delaware, New Castle.
January 30, 1950.
Harold Leshem, of Wilmington, for plaintiff.
David B. Coxe, of Wilmington, for defendant.
CAREY, J., sitting.
CAREY, Judge.
While there is respectable authority to the contrary, it is my opinion that the plaintiff's recovery in this case should be the value of the car on the date he lost possession of it, with interest. 3 Williston on Sales (Rev.Ed.) 383 and cases therein cited. The purpose of compensatory damages is to place the buyer in as good condition as he would have occupied had the title been good. The rule herein followed seems more in keeping with that purpose than the contrary principle. Of course, any discussion of the right to recover items of consequential damage, such as the expense of defending the title, is beyond present needs.
The charge to the jury respecting damages was in accordance with the foregoing opinion.